Citation Nr: 0023473	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of a 
compression fracture at T6.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The claimant served on active duty from February to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for compression fracture of T6.  

In August 1998, a video conference hearing was held before 
the undersigned, who is the Member of the Board making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  

In November 1998 and September 1999, the Board remanded this 
case for additional evidentiary development.  Since the 
remand instructions have been complied with to the extent 
possible, the case is once more before the Board.  


FINDINGS OF FACT

1.  A few weeks after entrance into service, the claimant was 
found to have a possible old compression fracture of T6.  

2.  There is no competent medical evidence of a current 
compression fracture of T6.

3.  There is no competent medical evidence to demonstrate a 
nexus, or relationship, between the claimant's current 
symptomatology and any claimed injury to his thoracic spine 
during service.  


CONCLUSION OF LAW

The claimant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
compression fracture at T6.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The claimant underwent physical examination for enlistment in 
the United States Army in January 1979.  He entered active 
duty on February 2, 1979.  Physical examination was negative 
for any abnormalities, except for a chest x-ray which 
appeared to show lung parenchyma.  The examiner doubted 
whether this finding had any clinical significance.  On 
February 27, 1979, an Entrance Physical Standards Board at 
U.S. Ireland Army Hospital in Fort Knox, Kentucky, had the 
claimant examined and initiated procedures for medical board 
evaluation.  Diagnoses were bilateral spondylolysis, thoracic 
scoliosis, and possible old compression fracture, T6, all of 
which were determined to have existed prior to enlistment.  
The evaluation noted that the veteran had had chronic back 
pain and that he recounted a history of a tree falling on his 
back prior to service.  In mid March he underwent a medical 
board evaluation, which recommended that he be found unfit 
for enlistment.  

In December 1996, the claimant filed his initial claim for 
injuries to his back caused or aggravated by slipping on ice 
during basic training.  He gave the date of injury as March 
2, 1979.  With his claim, he filed a statement of attending 
physician form apparently used by the Mississippi Veterans 
Affairs Commission and signed by Edward L. Carruth, M.D.  The 
handwritten responses show symptoms of osteo-arthritis, 
degenerative arthritis, and pain in the elbow and both sides.  
Diagnoses included osteoarthritis and muscle strain or 
sprain.

In July 1997, the VA Records Management Center, in St. Louis, 
Missouri, informed the RO in Jackson, Mississippi, that 
although a general circularization had been done to find the 
claimant's file folder, it had not been found.  A rebuilt 
folder was sent to Jackson, with the request that the RO 
there keep searching for the missing folder and to notify 
Records Management Center if it had been found.  There is no 
indication in the claims file that the original file had ever 
been located.  

The RO requested treatment records from doctors for whom the 
veteran provided releases.  In August 1997, the RO received 
from Rolando T. Abangan, M.D., the return envelope containing 
the original and duplicate letter requesting copies of 
treatment records with the veteran's original signed release.  
No treatment records were provided, and no explanation was 
provided.

Donald E. Cook, M.D., provided a report of an examination 
done in March 1994.  The claimant stated that his initial 
orthopedic difficulty had occurred approximately in February 
1979 while in basic training with the United States Army, at 
which time he noted the insidious progressive onset of back 
pain, but could not recall the exact location.  He also had 
pain involving his hips and ankles.  Although he had received 
a medical discharge after approximately ten weeks of service, 
no service-connected disability was assigned.  He 
subsequently received treatment at a VA medical center, where 
he was advised that he had degenerative arthritis.  He said 
that while in service he had been given diagnoses of 
"thoracic scoliosis," as well as a compression fracture of 
T6, but could recall no specific injury.  He stated that he 
continued to function reasonably well until sustaining a 
lifting injury in the course of his employment in 
approximately May 1993, resulting in rather severe low back 
pain.  He had been treated by the occupational health section 
of Riley Hospital, where he was advised that he had a strain.  
He failed to respond to conservative measures and was then 
referred to Dr. Thomas Little, an orthopedic surgeon, who 
told him that the strain would heal with time and that he had 
degeneration at all levels in the spine.  He was then 
referred to a neurosurgeon (Dr. Rolando Abangan), who advised 
him that nothing could be done.  Although he had attempted to 
return to his previous employment on two or three occasions, 
he had been unable to continue.  His last gainful employment 
was in May 1993.  He then sought medical attention from Dr. 
Carruth, a family physician.  In the interim, he reported a 
gradual increase in symptoms and the apparent development of 
new symptoms.  He currently complained of headaches, neck 
pain, back pain, and pain in various joints.  His major back 
pain was in the lumbosacral area with radiation into the 
right iliac area and subsequently into the right gluteal 
area.  

Examination revealed that alignment of the spine was 
essentially within normal limits, other than very slight 
flattening of the apex of the dorsal kyphotic curve.  Muscle 
tone was within normal limits, and there was no localized 
area of reproducible point tenderness.  In the dorsal region, 
there was no localized tenderness.  Aggregate flexion-
extension appeared to total 35 degrees, with 30 degrees 
rotation to the right and left.  X-rays of the cervical spine 
were well within normal limits.  X-rays of the lumbosacral 
spine disclosed six functional lumbar vertebra.  There was 
minimal lipping laterally at the 3-4 level on the left.  
Schmorl nodes were present at the bulk of the proximal lumbar 
vertebrae compatible with previous transient juvenile 
epiphysitis.  The orthopedic impressions noted a reasonable 
probability of mechanical dorso-lumbar pain, probably 
secondary to a combination of previous transient juvenile 
epiphysitis and early degenerative changes.  There was no 
evidence of nerve root or cord involvement and no unequivocal 
objective evidence of substantial orthopedic pathology 
otherwise.  Dr. Cook stated that objective findings, from an 
orthopedic standpoint, were quite sparse.  The veteran did 
have slight limitation of motion of the dorsal spine.  It was 
considered reasonably probable that his dorsal complaints 
were on the basis of previous Scheuermann's disease, and that 
his lumbosacral complaints were either secondary to a soft 
tissue injury or early degenerative changes with traumatic 
aggravation.  The objective findings and many aspects of the 
clinical picture strongly suggested potentiation and 
magnification of physical complaints by nonphysical 
(psychological) factors.

In September 1997, the RO received a copy of a treatment 
record from James R. Green, M.D.  The treatment record 
relates to another individual than the veteran.

Also in September 1997, the RO received copies of outpatient 
clinical records from Edward L. Carruth, M.D., the claimant's 
treating physician, encompassing treatment notes from January 
1993 to September 1997.  On what appears to be an initial 
interview form dated in January 1993, the veteran complained 
only of some chest pain.  There were no orthopedic 
complaints, and the veteran indicated his occupation as a 
mechanic.  In May 1993, the veteran complained of back pain, 
and Dr. Carruth noted that he had reviewed an MRI (magnetic 
resonance imagery) and x-rays which revealed degenerative 
arthritis, which had started with an on-the-job strain.  In 
June 1993, the claimant continued to have back complaints.  A 
thoracic spine x-ray confirmed muscle spasm.  The rheumatoid 
factor was negative, and pain in the neck, shoulders, hips, 
right knee, and right elbow was attributed to degenerative 
arthritis.  In July 1993, the claimant did not think that he 
could go back to work.  Dr. Carruth repeated x-rays of the 
thoracic and lumbar spine and said there was not much 
degeneration, although some degenerative arthritis was 
expected.  The doctor tried to encourage him that he could go 
back to work eventually.  

By August 1993, the claimant appeared to have recovered from 
the acute muscle strain.  From October 1993 to May 1997, he 
complained intermittently of arthritis pain in various parts 
of his body.  He was treated with medication.  

In August 1998, the claimant testified at a video-conference 
hearing before the undersigned Member of the Board.  He 
maintained that no physical disabilities had been found at 
his induction examination for military service.  During boot 
camp in Fort Knox, Kentucky, he slipped and fell in the snow, 
to the best of his belief in late February or early March 
1979.  The day after this, he began having back pain, for 
which he went to the infirmary and then to an Army hospital 
to have tests run.  He stated that he was treated at the 
hospital every day or every other day for two weeks.  
Physicians identified an old compression fracture and found 
him ineligible for Army service.  After separation from the 
Army, he said he was treated by a Dr. Dougal in 1979 only six 
months later and later treated at a VA hospital in 1983 and 
1984.  He now took muscle relaxers, pain medication, and an 
anti-inflammatory drug.  He was being treated by Dr. Edward 
Carruth.  He said he now had a T5 and T6 herniated disc, a 
bulging disc, which caused nerve spasms in his sides and 
back.  He had arthritis in every joint in his back.  

While this case was in remand status, the RO requested the 
veteran's VA treatment records from 1979 to the present.  The 
VA medical center responded that a records search had failed 
to turn up any records for the veteran.  The RO requested the 
veteran's treatment records from Ireland Army Community 
Hospital, which responded that it was unable to locate any 
treatment records for the veteran.

In December 1998, the claimant notified VA that he had tried 
to get his medical records from Dr. Dougal.  He learned that 
Dr. Dougal was deceased and was unable to find out what had 
happened to Dr. Dougal's files.  Additionally, the RO was 
informed that no records pertaining to the claimant were 
located at the VA Regional Office in Little Rock, Arkansas.


II.  Legal Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp.2000); 38 C.F.R. § 3.303 (1999).  
The initial question which must be answered is whether the 
claimant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be 
well grounded, a claim must be "plausible;" that is, it 
must be one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran has claimed that he has residuals of a 
compression fracture of T6.  He has not presented any medical 
evidence that he has such a condition, or that any of his 
complaints are attributable to such a condition.  While his 
very limited service medical records do reflect that he had a 
possible old compression fracture of T6 identified during his 
brief period of active duty, no medical record since service, 
including the thoracic x-rays referenced by Dr. Carruth, has 
made reference to or diagnosed a compression fracture of T6.  
Furthermore, his service medical records do not contain any 
x-ray reports, so it is unclear the basis on which the 
"possible old compression fracture of T6" was diagnosed in 
service.

While the veteran has stated that he was treated post-
service, he has been unable to present any records of such 
treatment, and all efforts to retrieve treatment records for 
him pre-dating 1993 have been fruitless.  The post-service 
records that do exist show that the veteran's back complaints 
began in May 1993, after an on-the-job injury.

Neither Dr. Carruth nor Dr. Cook, despite examining x-rays 
and MRI scans, has noted any current evidence whatsoever of 
an old compression fracture of T6, and neither attributed any 
of the appellant's symptoms to a claimed fracture of T6. 

Accordingly, without evidence of a current disability caused 
by residuals of a fracture of T6, or competent medical 
evidence linking a current disability to an occurrence in 
service, the claim is not well grounded and must be denied.  


ORDER

Service connection for the residuals of a compression 
fracture at T6 is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

